DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Conley (US Patent 5,862,892) in view of Harada et al. (PGPub US 20140360820).
	Regarding applicants’ claim 8, Conley disclose a composite rotor constructed of cast iron and aluminum wherein an inner hub is formed by casting molten aluminum into a die containing an outer friction member such that the aluminum surrounds portions of the outer friction member thereby bonding, and integrally forming, the hub and the outer friction member (col. 5 lines 30-60).  With regards to the material of the outer friction member one of ordinary skill in the art would have found it obvious to select form those materials disclosed by Conley et al. as suitable for brake rotors including grey iron (col. 1 lines 13-19 and col. 4 lines 6-21).  
	Conley does not appear to explicitly disclose the formation of an oxynitride layer on the surface, however Harada et al. disclose a nitride and oxynitride layer applied to a disk rotor formed of graphite containing cast iron (grey cast iron), the layer preventing water from reaching the surface of the disc surface thereby providing high corrosion resistance and preventing the paragraphs 0000 and 0032).  One of ordinary skill in the art before the effective filing date of the invention would have found it obvious to modify the rotor of Conley to include the nitride coating layers of Harada et al. in order to prevent rust and provide the rotor with high corrosion resistance.
	Regarding applicants’ claim 9, Harada et al. disclose an oxynitride layer thickness of 1 to 10µm (paragraph 0032) which falls within the presently claimed range of 1 to 15µm.
	Regarding applicants’ claim 10, Conley disclose that the outer friction material may be machined, but do not appear to explicitly disclose the final tolerances to which the disc is formed.  The discovery of a workable value for the thickness variation of the disc and the run-out are within the ordinary level of skill in the art though the use of routine experimentation. One of ordinary skill in the art would have found it obvious to try different values in order to determine the necessary tolerances to achieve a desired level of performance, particularly based on the type/use of the vehicle for which the rotors are designed.  Absence a showing that the claimed tolerances result in a disc which exhibits particularly unexpected results the presently claimed values are not found to distinguish over those values at that one of ordinary skill in the art would have arrived though routine practice and experimentation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM C KRUPICKA whose telephone number is (571)270-7086. The examiner can normally be reached Monday-Friday 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Adam Krupicka/Primary Examiner, Art Unit 1784